Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 16/772,573 filed on 06/12/2020 (Publication: 20210083786) as originally filed claims 1-12, 15-18 are presented for examination, and claims 13-14 are cancelled.
Examiner’s Amendment

     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.      Authorization for this examiner’s amendment was given in a telephone interview on January 25, 2022 with applicant representative Beatrice Koempel-Thomas (Reg. # 58,213, Phone: 509-263-9233).  The applicant representative Beatrice Koempel-Thomas agreed to the following changes without prejudice to claim 15.  NOTE: text deletions are shown with strike-through and additions are shown with underlined as follows: Claim 15.  A non-transitory computer-readable medium having stored thereon … (line 1 of claim 15).
Allowable Subject Matter

    Claims 1-12, 15-18 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Lee (Lee et al., U. S. Publication No. 20140056172) teaches a communication group receiving and processing light and/or sound signals in a mobile device, signaling may be light or audible signals, such as lights and/or music, that may be emitted in particular sequences, mobile device may receive the light and/or sound signals with sensors, such as cameras and/or microphones, and may process the light and/or sound signals to obtain information encoded within the signals, and may decode detected signaling information and identify connectivity data that may be used to join and transmit messages to the communication group, light and/or sound signals related to unknown third parties may be used by the mobile device to identify the third party based on queries to the communication group  (e.g., Abstract),      However, Lee does not expressly teach the following underlined limitations:      A computer-implemented method for dynamically providing context related additional in which each specific piece of content is mapped to a specific watermark and/or a specific event is mapped to a triggering command; accessing, by the computing device, the server device via a wireless network and extracting a specific watermark and/or triggering command from databases; encoding, by the computing device, said specific watermark and/or triggering command into a digital signal; selecting, by the computing device, an exactly defined frequency range based on continuously scanning noise signals present in the surrounding environment of the computing device and modulating, by the computing device, the digital signal into an audio signal in the selected exactly defined frequency range; transmitting, by the computing device, a command to switch on an audio signal receiver of the mobile device and transmitting information about the selected frequency range from the computing device to the mobile device via the wireless network; in response to receiving said command and said information at the mobile device over the wireless network, switching on, by the mobile device, the audio signal receiver of the mobile device and tuning the audio signal receiver to the selected frequency range; broadcasting, by the computing device, said audio signal and receiving said audio signal at the mobile device; demodulating and decoding, at the mobile device, said audio signal in order to derive the specific watermark and/or triggering command; searching, by the mobile device, databases via the wireless network in order to determine the specific content and/or specific event related to the derived specific watermark and/or triggering command; displaying and/or rendering said specific content and/or specific event on the mobile device, as disclosed in independent claim 1.  in which each specific piece of content is mapped to a specific watermark and/or a specific event is mapped to a triggering command; accessing, by the computing device, the server device via a wireless network and extracting a specific watermark and/or triggering command from databases; encoding, by the computing device, said specific watermark and/or triggering command into a digital signal; modulating, by the computing device, the digital signal into an audio signal in the infrasound frequency range; transmitting, by the computing device, a command to switch on a gyrosensor of the mobile device via the wireless network; in response to receiving said command over the wireless network at the mobile device, switching on the gyrosensor of the mobile device; broadcasting, by the computing device, said infrasound audio signal and receiving said infrasound audio signal at the gyrosensor of the mobile device; demodulating and decoding, at the mobile device, said infrasound audio signal in order to derive the specific watermark and/or triggering command; searching, by the mobile device, databases via the wireless network in order to determine the specific content and/or specific event related to the derived specific watermark and/or triggering command; displaying and/or rendering said specific content and/or specific event on the mobile device, as disclosed in independent claim 4.       A computer-implemented system for dynamically providing context-related additional in which a specific piece of content is mapped to a specific watermark and/or a specific event is mapped to a triggering command; the computing device comprising at least the following components: a software component configured to access the databases on the server device and to extract a specific watermark and/or triggering command; a signal processing component configured to perform the steps of: encoding the specific watermark and/or triggering command into a digital signal and to modulate the digital signal into an audio signal in a frequency range; and an audio signal transmitter configured to broadcast the audio signal; a wireless network connecting the computing device, the mobile device, and the server device configured for accessing the database and for transmitting a command to switch on a receiver or a sensor of the mobile device; the mobile device comprising at least the following components: a receiver or sensor configured to receive the audio signal broadcasted by the audio signal transmitter of the computing device; a signal processing component configured to perform the steps of: demodulating and decoding the received audio signal in order to derive the specific watermark and/or triggering command; an application configured to perform the steps of: searching the databases in order to determine the specific content and/or specific event related to the derived specific watermark and/or triggering command; displaying and/or rendering said specific content and/or specific event on a display of the mobile device, as disclosed in independent claim 16.  
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

January 26, 2022